Case 3:15-cv-01143-BJD-JBT Document 267-35 Filed 05/01/19 Page 1 of 7 PageID 14098




                                EXHIBIT 34
Case 3:15-cv-01143-BJD-JBT Document 267-35 Filed 05/01/19 Page 2 of 7 PageID 14099
Case 3:15-cv-01143-BJD-JBT Document 267-35 Filed 05/01/19 Page 3 of 7 PageID 14100
Case 3:15-cv-01143-BJD-JBT Document 267-35 Filed 05/01/19 Page 4 of 7 PageID 14101
Case 3:15-cv-01143-BJD-JBT Document 267-35 Filed 05/01/19 Page 5 of 7 PageID 14102
Case 3:15-cv-01143-BJD-JBT Document 267-35 Filed 05/01/19 Page 6 of 7 PageID 14103
Case 3:15-cv-01143-BJD-JBT Document 267-35 Filed 05/01/19 Page 7 of 7 PageID 14104
